Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s amended Claims filed on 08/26/2020 to Application #17/003,320 filed on 08/26/2020 in which 21-40 are pending.  Claims 1-20 are canceled.

Status of Claims
Claims 21-40 are pending, of which Claims 21-40 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 08/26/2020
Applicant’s most recent claim set of 08/26/2020 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Andrew Kasnevich on October 29, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 21: (Currently Amended)
Regarding Claim 21, in Claim 21 Line(s) 4, replace the phrase:
“comprising processor,”
with the following:
“comprising a processor and a memory,”

Regarding Claim 21, in Claim 21 Line(s) 5-6, replace the phrase:
“wherein, upon receipt of a data access request to access the protected data from a requester,”
with the following:
“wherein, upon receipt from a requester of a data access request to access the protected data from [[a]] the requester,”


Claim 31: (Currently Amended)
Regarding Claim 31, in Claim 31 Line(s) 1, replace the phrase:

with the following:
“The data control system of claim [[21]] 30,”


Claim 32: (Currently Amended)
Regarding Claim 32, in Claim 32 Line(s) 1, replace the phrase:
“A data control method comprising:”
with the following:
“A data control method performed by a computer arrangement comprising a processor and a memory, the method comprising:”

Regarding Claim 32, in Claim 32 Line(s) 2, replace the phrase:
“receiving a data access request to access protected data from a requester;”
with the following:
“receiving from a requester a data access request to access protected data from [[a]] the requester;”


Claim 33: (Currently Amended)
Regarding Claim 33, in Claim 33 Line(s) 1, replace the phrase:
“The data control access method of claim 32,”
with the following:
“The data control 


Claim 34: (Currently Amended)
Regarding Claim 34, in Claim 34 Line(s) 1, replace the phrase:
“The data control access method of claim 33,”
with the following:
“The data control 


Claim 40: (Currently Amended)
Regarding Claim 40, in Claim 40 Line(s) 4, replace the phrase:
“receiving a data access request to access protected data from a requester;”
with the following:
“receiving from a requester a data access request to access protected data from [[a]] the requester;”

Regarding Claim 40, in Claim 40 Line(s) 7, replace the phrase:
“retrieving the protected data based on the access request, and”
with the following:
“retrieving the protected data based on the data access request, and”

Regarding Claim 40, in Claim 40 Line(s) 12, replace the phrase:
“retrieving the protected data based on the access request, and”
with the following:
“retrieving the protected data based on the data access request, and”


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 21-40 are considered allowable.

The instant invention is directed to a system, method, and medium for providing protection of data in a database utilizing data usage rules in approving or disapproving access.
The closest prior art, as recited, Rokicki US Patent No. 9,749,193 and Doermann et al. US Patent No. 9,218,502, are also generally directed to various aspects of providing protection of data in a database utilizing data usage rules in approving or disapproving access.  However, Rokicki or Doermann et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 21, 32, 40.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 21:
a central controller receiving a request from a requester to access protected data in a database, the central controller then requesting approval or disapproval of the request to access protected data from the requester, provided the central controller receives approval to process the request to access protected data from the requester, the central controller requests permission to provide protected data to the requester, provided the central controller receives permission to provide protected data to the requester, the central controller retrieves the requested protected data from the database, the central controller then sends the requested protected data to the requester, provided the central controller receives disapproval of its request for permission to provide protected data to the requester, the central controller retrieves the requested protected data from the database, the central controller then removes at least a portion of the protected data, and then the central controller then sends the requested protected data minus the removed portion to the requester
When combined with the additional limitations found in Claim 21.

Regarding Claim 32:
a computer arrangement receiving a data access request from a requester to access protected data, the computer arrangement then requesting approval or disapproval of the data access request to access protected data from the requester, provided the computer arrangement receives approval to process the data access request to access protected data from the requester, the computer arrangement sends the requested protected data to the requester,  provided the computer arrangement receives disapproval to process the data access request to access protected data from the requester, the computer arrangement requests permission to provide protected data to the requester, provided the computer arrangement receives approval of permission to provide protected data to the requester, the computer arrangement retrieves the requested protected data, the computer arrangement then sends the requested protected data to the requester, provided the computer arrangement receives disapproval of its request for permission to provide protected data to the requester, the computer arrangement retrieves the requested protected data, the computer arrangement then removes at least a portion of the protected data, and then the computer arrangement then sends the requested protected data minus the removed portion to the requester
When combined with the additional limitations found in Claim 32.

Regarding Claim 40:
a computer arrangement receiving a data access request from a requester to access protected data, the computer arrangement then requesting approval or disapproval of the data access request to access protected data from the requester, provided the computer arrangement receives approval to process the data access request to access protected data from the requester, the computer arrangement retrieves and sends the requested protected data to the requester,  provided the computer arrangement receives disapproval to process the data access request to access protected data from the requester, the computer arrangement requests permission to provide protected data to the requester, provided the computer arrangement receives approval of permission to provide protected data to the requester, the computer arrangement retrieves the requested protected data, the computer arrangement then sends the requested protected data to the requester, provided the computer arrangement receives disapproval of its request for permission to provide protected data to the requester, the computer arrangement retrieves the requested protected data from the database, the computer arrangement then removes at least a portion of the protected data, and then the computer arrangement then sends the requested protected data minus the removed portion to the requester
When combined with the additional limitations found in Claim 40.

Therefore Claims 21-40 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kamat et al - US_20030037263_A1_I: Kamat et al teaches a dynamic rules based secure data access system.
Baer et al - US_20130081101_A1_I: Baer et al teaches secure data access based on policy compliance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498